ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Koman Construction, LLC                        ) ASBCA No. 63275
                                               )
Under Contract No. FA9401-21-C-0001            )

APPEARANCES FOR THE APPELLANT:                    Lee-Ann C. Brown, Esq.
                                                  Douglas L. Patin, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Deputy Chief Trial Attorney
                                                  Aaron J. Weaver, Esq.
                                                  Lori R. Shapiro, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

       On August 25, 2022, the parties advised that they have resolved the issues in this
appeal and requested a dismissal with prejudice. Accordingly, this appeal is dismissed
with prejudice.

       Dated: September 1, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63275, Appeal of Koman
Construction, LLC, rendered in conformance with the Board’s Charter.

       Dated: September 1, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals